DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/03/2020 was filed after the mailing date of the Notice of Allowance on 12/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“a memory comprising executable instructions; and a processor that, when executing the executable instructions, effectuates operations comprising: 
transmitting, to the second network apparatus via the communication network, a request to create at least one application-specific instance of a common service layer information model object, 
wherein the request comprises: at least one common service layer information model object description and one or more object creation rules, 

wherein the at least one common service layer information model object comprises a description of a uniquely addressable resource that may be transferred between the first network apparatus, 
the second network apparatus and other entities implemented on other network apparatuses connected to the communication network; and 
wherein the description comprises one or more characteristics, states, statuses, or any other attributes of the common service layer information object; and 
receiving, from the second network apparatus, an indication that the at least one application-specific instance of the object has been created based on the at least one object description in accordance with the one or more object creation rules, 
wherein the application-specific instance of a common service layer information model object is discoverable by other entities implemented on other network apparatuses connected to the network.” 
Boeckenhauer et al. (US 2012/0324421 A1) teaches various embodiments of systems and methods for an application creation tool (ACT) toolkit are described herein. The ACT toolkit includes a set of application creation APIs and an application creation service for invoking the set of application creation API.
Schneider (US 2009/0150474 A1) teaches a method and apparatus for distributing objects over a network. In one embodiment, the method comprises sending a request from a first network entity to a second network entity, the request including a 
Wang et al. (US 2014/0126581 A1) teaches systems, methods and apparatus for managing machine-to-machine (M2M) entities are disclosed. Included herein is a method that may include implementing one or more management layers for managing M2M entities in an M2M environment. The method may also include using a plurality of management layers to manage a M2M area network, wherein the M2M area network may include one or more M2M end devices. The M2M end devices may include, for example, an M2M gateway and/or an M2M device.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s) 1-17 is/are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ravindran et al. 					(US 2012/0159176 A1)
A content router for managing content for virtual private groups in a content oriented network, the content router comprising storage configured to cache a content from a customer in a content oriented network (CON), and a transmitter coupled to the storage and configured to forward the content upon request, wherein the content is signed by the user, wherein the CON provides different security levels for different users in a plurality of users, and wherein the plurality of users correspond to a plurality of user classes.
Muhanna et al. 					(US 2013/0016657 A1) 
The present disclosure relates to Machine-to-Machine (M2M) communications. More particularly, and not by way of limitation, particular embodiments of the present disclosure are directed to a system and method that allows a cellular Access Network (AN) to be used to enable an access-agnostic M2M Services Architecture that supports provision of M2M Services by an M2M Service Provider (SP).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457